Citation Nr: 0503712	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  98-04 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 until July 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.  

This matter was previously before the Board in July 2001.  At 
that time, a remand was ordered to accomplish further 
development.


FINDINGS OF FACT

1.  Independent evidence of record corroborates at least one 
of the veteran's in-service stressful events.

2.  The competent evidence includes a diagnosis of PTSD which 
conforms to DSM-IV.

3.  The competent evidence causally relates the veteran's 
PTSD to active service.


CONCLUSION OF LAW

PTSD was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 4.125, 4.126 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159.  In view of the Board's 
disposition in this matter, the application of the VCAA is 
moot.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

Relevant law and regulations

Service connection- in general 

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Special considerations- PTSD

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Factual background

Per the veteran's DD Form 214, his military occupational 
specialty was that of a combat engineer.  He had foreign 
service in the Republic of Vietnam and received decorations 
including the National Defense Service Medal, the Vietnam 
Campaign medal and the Vietnam Service Medal with Bronze 
Service Star.  

Testimonial evidence

In a PTSD Questionnaire completed in June 1997, the veteran 
described his in-service stressors.  He reported that his job 
in service involved sweeping roads for mines and booby traps.  
He stated that they were ambushed all of the time.  He spoke 
of trip wires in ditches and snipers firing from the tree 
lines.  He also worked on the building of bridges, which were 
blown up at night, and they were repeatedly attacked while 
working on the projects.  

Also in his June 1997 statement, the veteran stated that he 
and his sweep team came across four Vietcong who had blown 
themselves up the night before while planting a mine.  He 
described a scattering of body parts.  

As another stressor, the veteran stated that one member of 
the bridge building crew wandered off drunk one night.  Three 
days later, the body came floating don to the bridge.  There 
was evidence of torture and the soldier's throat had been 
slit.  

Further, the veteran stated that a good friend of his from 
high school was killed less than a quarter of a mile away 
from his compound.  He heard the fighting, but was not 
permitted to help, as infantry were on the way.  However, the 
infantry did not arrive in time to save the veteran's friend.  
While not noted in that communication, elsewhere in the file 
the veteran identified his high school friend as R. Y.  The 
date of death was said to be September [redacted], 1967.

Finally, the veteran and the other members of the sweep team 
encountered the body of a Vietcong who had been shot with a 
50-caliber machine gun.  The entire back of the head and 
brain were gone.  

A Daily Staff Journal for October 12, 1967, indicated that an 
individual wandered away from his vehicle while supporting 
the float bridge construction.  Such journal reports also 
corroborated the veteran's report of Vietcong that had blown 
themselves up laying mines.  

In a January 1998 letter written by A. C. R., Jr., a retired 
Army Colonel, the stressor pertaining to the tortured soldier 
was again noted.  

In a March 1998, a letter was received from J. B. B., an 
individual who served with the veteran in the 19th Engineer 
Battalion.  That individual provided military documentation 
to confirm that he did serve contemporaneously with the 
veteran.  Then, he affirmed the veteran's stressor as to the 
unit member who wandered off and was tortured by Vietcong.  
J. B. B. stated that such event occurred in 1967.  He also 
stated specifically that the veteran was one of the 
individuals who actually participated in the recovery of the 
body.  

Statements of other fellow servicemen are also of record, 
which corroborate that the 19th Engineer Battalion had to 
clear mines from a section of highway on a daily basis.  
Additionally, to disrupt their engineering efforts, the enemy 
planted more mines, destroyed bridges and ambushed the work 
teams.  

In a September 1998 hearing before the RO, the veteran stated 
that his job in Vietnam was explosive ordinance disposal.  
(Transcript "T" at 1).  Essentially, his job was to help 
build bridge and participate in mine sweeps.  He stated that 
he was stationed in Duc To, the central highlands, below 
Denang.  (T. at 2).  He added that he and the team would 
sweep for mines every day.  He constantly wondered if he 
would survive to the next day.  (T. at 7).  The veteran 
stated that he still had nightmares and flashbacks of taking 
out the mines.  (T. at 8).  The veteran then discussed other 
stressful events that he experienced during active service.  
As this testimony essentially duplicates the content of the 
June 1997 Stressor Questionnaire described above, further 
elaboration is unnecessary.  

Also at his September 1998 personal hearing, the veteran 
stated that he had been diagnosed with PTSD by a VA doctor in 
Saginaw, Michigan.  He reported treatment for PTSD 
symptomatology since the 1980s.  He further reported that he 
was taking Trazidone for his symptoms.  The veteran also 
stated, that during treatment with his VA doctor, he 
requested that his file include a statement that he had PTSD.  
The doctor would not enter such a statement into his medical 
records.  

Department of the Army unit records for the 19th Engineer 
Battalion confirmed that their tasks involved destroying 
landmines.  Additionally, such records also showed that the 
Battalion faced many incidents of sniper fire, as well as 
grenade and mortar attacks.  The destruction of bridges by 
the enemy was also documented.  

A July 2001 letter written by J. B. B.,  accompanied by 
official military documentation, identifies the individual 
found floating down the river as S. D.  He noted that 
identification of the remains was difficult, indicating the 
horrific character of the event.  Further, in separate 
correspondence also dated in July 2001, J. B. B. provided the 
casualty report on R. Y., the veteran's high school friend 
that was killed about 3,000 meters south of their base camp.  

June 2002 correspondence from USASCRUR also verified the 
death of R. Y. on September [redacted], 1967.  A morning report 
further confirmed the death, which occurred in the vicinity 
of Duc Pho.  The USASCRUR also noted that Operational reports 
documented enemy activity including mining incidents, 
casualties, and sniper, grenade and mortar fire.

Medical evidence

The veteran's preinduction examination in January 1966 
revealed complaints of nervousness stemming from an 
automobile accident that occurred six months earlier.  The 
veteran was found to have an immature personality, a 
nondisqualifying defect.  He was found fit for service.  

During service, the veteran complained of feeling shaky and 
nervous in May 1967.  There were no organic symptoms and no 
diagnosis was rendered.  

The remainder of the service medical records are absent any 
complaints or treatment of a psychiatric nature.  The 
veteran's separation examination was normal and he denied 
nervous trouble in a June 1968 report of medical history. 

Following service, the record first indicates psychiatric 
treatment in 1987.  VA outpatient treatment reports from that 
time through 1997 reveal symptoms including anxiety, anger, 
flashbacks, sleeping difficulties and violent dreams related 
to his Vietnam service.  He also reported intrusive thoughts, 
hypervigilance and depression.  Those reports also contain 
numerous diagnoses of PTSD.  

An April 998 VA psychiatric evaluation specified that the 
veteran met the DSM-IV criteria for PTSD.  At that time, the 
veteran complained of night sweats, intrusive thoughts and 
irritability.  Objectively, the veteran's affect was sad and 
his mood was depressed and anxious.  In finding that the full 
criteria for PTSD existed, the VA examiner stated that he had 
reviewed the veteran's medical record in detail.  It was 
further noted that two other VA physicians had also made 
assessments of PTSD.  

The veteran was examined by VA in March 1999.  The veteran 
described his in-service stressors and explained that he 
reexperienced traumatic memories through nightmares and 
flashbacks.  Certain sounds and smells could "send him right 
back into Vietnam."  Such flashbacks could happen daily.  
The veteran further stated that he avoided groups of Vietnam 
friends so as not to hear their stories.  He reported some 
loss of enjoyment in usually pleasurable activities, 
mitigated to some extent by his medication.  The veteran also 
complained of anger outbursts directed at his wife, as well 
as difficulty sleeping and concentrating.  He claimed to 
startle easily.  The veteran denied suicidal ideation or 
active panic attacks.    

Objectively, the veteran was neatly dressed  and clean, but 
he was extremely anxious.  His voice trembled and he 
displayed an anxious mood and affect throughout the 
interview.  He was oriented, with goal-directed thought 
processes and without delusions or hallucinations.  The VA 
examiner diagnoses anxiety disorder, not otherwise specified.  
He believed that the veteran had some symptoms of PTSD, but 
not enough to have the full syndrome.  The examiner did not 
indicate that the veteran's entire claims folder had been 
reviewed.

The veteran was again examined by VA in October 2002.  He 
presented with complaints of anxiety and occasional 
nightmares and flashbacks.  The veteran also stated a dislike 
of crowds and intimated that he was not close to his three 
grown stepdaughters.  The veteran also indicated use of 
antidepressants.  

Objectively, the veteran was alert and oriented.  His affect 
was constricted and anxious.  He denied suicidal or homicidal 
ideation.  There were no psychotic symptoms and no gross 
cognitive defects.  The diagnosis was anxiety disorder, not 
otherwise specified.  A GAF score of 75-80 was assigned.  

Following the evaluation, the examiner affirmed that the 
veteran was exposed to traumatic events which were outside 
the realm of normal human experience.  Further, the veteran 
reexperienced such events through nightmares and flashbacks.  
However, it was concluded that the veteran did not appear to 
have significant symptoms to meet the full criteria for PTSD.  
In so finding, the VA examiner observed that the veteran had 
a successful marriage of 22 years before his wife died.  The 
veteran was also able to have a social life and to 
successfully hold a job.   Finally, the VA examiner also 
commented that the veteran had a significant alcohol use 
history, which could cause anxiety.

Analysis

The veteran is seeking service connection for PTSD.  As 
previously noted, in order to establish a claim of 
entitlement to service connection for PTSD, it is necessary 
to show that an in-service stressor occurred.  In making that 
assessment, it is first necessary to determine whether the 
veteran engaged in combat with the enemy.  The evidence here 
does not so demonstrate.  First, the veteran received no 
award or decoration specifically denoting combat 
participation (the Combat Infantryman Badge and the Combat 
Action Ribbon), combat incurred wounds (the Purple Heart 
Medal), or valor in combat with the enemy.  

In addition to receipt of designated awards and decorations, 
"conclusive evidence" of combat participation may also be 
established by "other supportive evidence."  See Zarycki, 
supra.  The Board finds the term "other supportive evidence" 
is unclear as to the limitations, if any, on what can 
constitute "other supportive evidence."  

At a minimum, however, the case law from the CAVC would 
preclude the use of the claimant's own assertions as "other 
supporting evidence," nor would post-service medical evidence 
suffice as "other supporting evidence."  To the extent that 
the term "other supporting evidence" in this context could 
consist of service department records, the Board finds that 
there are no service department medical or administrative 
records to establish any reported in-service stressor.  Thus, 
the Board finds that the record does not contain "conclusive 
evidence" that the veteran "engaged in combat with the 
enemy."  

Where the record, as here, fails to establish that the 
veteran engaged in combat with the enemy, the veteran's lay 
statements as to in-service stressors cannot be accepted 
without further corroboration through independent evidence.  
Doran, 6 Vet. App. at 288-89.

Here ample corroborative evidence of the veteran's claimed 
stressors exists.  Indeed, various servicemen from the 19th 
Engineer Battalion corroborated that, while working on a 
bridge, one of their crew disappeared and was later found 
floating in the river.  Their statements also verified that 
bodies of Vietcong were found after they inadvertently blew 
themselves up.  Official military documentation also verifies 
that such event occurred.  Unit records also verified that 
the 19th Engineer Battalion destroyed mines and confronted 
hostile enemy activity such as sniper fire, ambushes, 
grenades and mortars.  Finally, USASCRUR verified the death 
of R. Y., the veteran's high school friend. 

Based on the above, then, the Board finds that stressful in-
service events have been successfully established.  Thus, one 
element of a service connection claim for PTSD has been 
satisfied.  

In order to attain service-connection for PTSD, the competent 
evidence must also 
include a medical diagnosis of the condition in accordance 
with 38 C.F.R. § 4.125(a).  Specifically, the evidence must 
show a diagnosis of a mental disorder that conforms to DSM-
IV.  Here, the claims folder contains conflicting medical 
findings.  Similarly, the VA outpatient treatment records 
contain numerous impressions of PTSD.  Furthermore, a VA 
psychiatric evaluation dated in April 1998, explicitly stated 
that the criteria under DSM-IV for PTSD had been met.  
However, a VA examiner in March 1999 stated that although the 
veteran had some symptoms of PTSD, he did not have the full 
syndrome.  Finally, a VA examiner in October 2002 found that 
while the veteran had PTSD symptoms, they were not 
significant enough to warrant a formal diagnosis of PTSD.  

The March 1999 VA examiner stated that some symptoms of PTSD 
were found, but that the veteran did not have the full 
syndrome.  While vague, the Board interprets that statement 
to mean that the veteran did not display all categories of 
symptomatology under DSM-IV 309.81.  However, that examiner 
did not indicate that the claims file was reviewed in its 
entirety in conjunction with the examination.  Thus, it is 
not established of record that the examiner was familiar with 
the specifics of the veteran's long history of psychiatric 
complaints and outpatient care.

As mentioned previously, a VA examiner in October 2002 also 
declined to render a formal diagnosis of PTSD.  In this case, 
it was not disputed that the veteran had the necessary PTSD 
symptomatology.  Rather, the VA examiner found that the 
veteran's symptoms, while present, were not significant 
enough to satisfy the full criteria.  In so finding, the VA 
examiner observed that the veteran had a successful marriage 
of 22 years before his wife died.  The veteran was also able 
to have a social life and to successfully hold a job.  
Finally, the VA examiner also commented that the veteran had 
a significant alcohol use history, which could cause anxiety.

Although the opinion of the VA examiner in October 2002 was 
accompanied by a clear rationale, the Board still finds his 
conclusion to be of limited probative value.  Crucially, the 
October 2002 report of VA examination never states that the 
entire claims file was reviewed.  As such, the examiner's 
opinion appears to have been based solely on his findings 
that day, as well as on the veteran's history.  However, as 
the record shows, the veteran's symptomatology varied in 
severity from visit to visit, as is common with mental 
disorders.  Because there is no way of knowing whether the 
examiner reviewed earlier clinical records, it cannot be 
found that he had a full view of the veteran's overall 
disability picture.  Moreover, the examiner stated that the 
veteran's alcohol use could have accounted for his heightened 
anxiety.  Yet he did not explore whether the use of alcohol 
was itself symptomatic of the veteran's mental difficulties.  
Such discussion would have perhaps added weight to the 
conclusion reached.   

As noted above, the October 2002 VA examiner did not indicate 
that the veteran's claim file was reviewed.  By contrast, the 
April 1998 VA psychiatric evaluation finding that a DSM-IV 
diagnosis of PTSD had been satisfied specifically indicated 
that the veteran's medical record had been reviewed in 
detail.  The diagnosis was based on the findings of that 
review, along with interview and mental status examination of 
the veteran.  

Based on the foregoing, the Board finds that the April 1998 
VA psychiatric evaluation has more probative weight than the 
unfavorable opinions issued upon VA examination in March 1999 
and October 2002.  The evidence is at least in equipoise as 
to the question of whether the veteran has a PTSD diagnosis 
under DSM-IV, 309.81.  As such, the benefit of the doubt 
doctrine applies.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Resolving doubt in favor of the veteran as to the diagnosis 
of PTSD, the Board must now consider whether such diagnosis 
is causally related to service.  The evidence clearly shows 
that it is.  Indeed, even the October 2002 VA examiner 
conceded that during service, the veteran was exposed to 
events which were outside the realm of normal human 
experience.  Moreover, the favorable diagnosis in April 1998 
was based on the veteran's intrusive thoughts of Vietnam.

In conclusion, the evidence establishes a current and valid 
diagnosis of PTSD.  The evidence further corroborates many of 
the veteran's in-service stressors.  Finally, the diagnosis 
of PTSD is based on such stressful events.  All elements of a 
service connection claim for PTSD having been fully met, an 
award of the benefit sought on appeal is appropriate.  


ORDER

Service connection for PTSD is granted.





	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


